Exhibit 10.8
 
CHART ACQUISITION CORP.


December 13, 2011   


The Chart Group L.P.
75 Rockefeller Center, 14th Floor
New York, New York, 10019


              Re: Administrative Services Agreement
 
Gentlemen:
 
This letter will confirm our agreement that, commencing on the date the
securities of Chart Acquisition Corp. (the “Company”) are first quoted on the
Over-The-Counter Bulletin Board quotation system (the “Quoting Date”), pursuant
to a Registration Statement on Form S-1 and prospectus filed with the Securities
and Exchange Commission (the “Registration Statement”) and continuing until the
earlier of the consummation by the Company of an initial business combination or
the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), The Chart Group L.P. (the “Chart Group”), an affiliate of our sponsor,
The Chart Acquisition Group LLC, shall make available to the Company, at 75
Rockefeller Center, 14th Floor, New York, New York 10019 (or any successor
location), certain office space, utilities, and general office, receptionist and
secretarial support as may be reasonably required by the Company.  In exchange
therefor, the Company shall pay the Sponsor the sum of $10,000 per month on the
Quoting Date and continuing monthly thereafter until the Termination Date.


The Chart Group hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.


This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.
     
This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.
     
No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.
     
This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.
 

 
Very truly yours,
         
CHART ACQUISITION CORP.
           
By:
/s/ Michael LaBarbera
     
Name: Michael LaBarbera
     
Title:  Chief Financial Officer
 

 
AGREED TO AND ACCEPTED BY:
THE CHART GROUP L.P.



       
By:  
 /s/ Christopher D. Brady
     
Name: Christopher D. Brady
     
Title:  General Partner
 

 